DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, In response to applicant's argument that the references, Maekawa et al. (US 5,633,610), hereinafter Maekawa, and Miho et al. (US 2011/0006846 A1), hereinafter Miho, fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a bias circuit for temperature detection and compensation and the diode connected transistors for temperature detection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Liwinski (US 7,890,065 B1), in combination with Maekawa and Miho, does not form the power detector in amended claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claim 10, In response to applicant's argument that the reference, Liwinski, fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a switching unit to control activation of a voltage controller) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Liwinski.
Regarding claim 1, Maekawa discloses, in Figure 9, a power detector comprising: 
a detection circuit comprising an input terminal (IN) configured to receive an input signal (Col. 8, Lines 2 & 3), and an output terminal (OUT) configured to output a power indication signal (Col. 8, Lines 5-8); and 
a bias circuit (Col. 7, Line 67) comprising:
a first terminal (end of R53) configured to receive a first operating voltage (+Vdd);
a second terminal (ground connected to drain of FET53) configured to receive a second operating voltage (Col. 8, Lines 28-31);
an output terminal (node of C53 and R54) coupled to the input terminal of the detection circuit (IN), and configured to output a bias signal (Col. 8, Lines 18-24); 
a first impedance unit (R53) comprising a first terminal coupled to the first terminal of the bias circuit (R53 connected to +Vdd), and a second terminal (opposite end of R53); 
a first transistor (FET53) comprising a first terminal coupled to the second terminal of the first impedance unit (source of FET53 to opposite end of R53), a second terminal coupled to the second terminal of the bias circuit (drain of FET53 to ground connection), and a control terminal (gate of FET53) coupled to the second terminal of the first impedance unit (current mirror of FET53 to opposite end of R53); 
a second impedance unit (R54) comprising a first terminal and a second terminal; 
wherein the first terminal of the second impedance unit (R54) is coupled to the first terminal of the first transistor (current mirror to source of FET53), and the second terminal of the second impedance unit is coupled to the output terminal of the bias circuit (Col. 8, Lines 10-15).
But fails to disclose a fourth impedance unit comprising a first terminal coupled to the second terminal of the first impedance unit, and a second terminal coupled to the first terminal of the first transistor.
However, Liwinski discloses, in Figure 2, a fourth impedance unit (R3) comprising a first terminal coupled to the second terminal of the first impedance unit (Vcomp to R4), and a second terminal coupled to the first terminal of the first transistor (Vreg through R6 to collector of Q2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the fourth impedance unit of Liwinski in the power detector of Maekawa, to achieve the benefit of an increased detection range, the ability to detect small variations in the power level, and increased stability across a wide temperature range (Liwinski, Col. 5, Lines 31-37).
Regarding claim 10, Maekawa discloses, in Figure 9, a power detector comprising: 
a detection circuit comprising an input terminal (IN) configured to receive an input signal (Col. 8, Lines 2 & 3), and an output terminal (OUT) configured to output a power indication signal (Col. 8, Lines 5-8); and 
a bias circuit (Col. 7, Line 67) comprising:
a first terminal (end of R53) configured to receive a first operating voltage (+Vdd);
a second terminal (ground connected to drain of FET53) configured to receive a second operating voltage (Col. 8, Lines 28-31);
an output terminal (node of C53 and R54) coupled to the input terminal of the detection circuit (IN), and configured to output a bias signal (Col. 8, Lines 18-24); 
a first impedance unit (R53) comprising a first terminal coupled to the first terminal of the bias circuit (R53 connected to +Vdd), and a second terminal (opposite end of R53); 
a first transistor (FET53) comprising a first terminal coupled to the second terminal of the first impedance unit (source of FET53 to opposite end of R53), a second terminal coupled to the second terminal of the bias circuit (drain of FET53 to ground connection), and a control terminal (gate of FET53) coupled to the second terminal of the first impedance unit (current mirror of FET53 to opposite end of R53); 
a second impedance unit (R54) comprising a first terminal and a second terminal; 
wherein the first terminal of the second impedance unit (R54) is coupled to the first terminal of the first transistor (current mirror to source of FET53), and the second terminal of the second impedance unit is coupled to the output terminal of the bias circuit (Col. 8, Lines 10-15).
But fails to disclose a switch unit comprising a first terminal coupled to the first terminal of the bias circuit, a second terminal coupled to the first terminal of the first impedance unit, and a control terminal configured to receive a third operating voltage.
However, Liwinski discloses, in Figure 2, a switch unit (208) comprising a first terminal coupled to the first terminal of the bias circuit (emitter of Q1), a second terminal coupled to the first terminal of the first impedance unit (collector of Q1 to R4), and a control terminal configured to receive a third operating voltage (Col. 4, Line 67 to Col. 5, Line 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the switch unit of Liwinski in the power detector of Maekawa, to achieve the benefit of minimizing leakage of the temperature compensating circuit (Col. 5, Lines 7-10).
Regarding claim 11, Maekawa in view of Liwinski disclose the power detector of claim 10, and Liwinski continues to disclose, in Figure 2, wherein the bias circuit further comprises a third impedance unit (R5) comprising a first terminal configured to receive the third operating voltage, and a second terminal coupled to the control terminal of the switch unit (Col. 4, Line 67 to Col. 5, Line 1).
Regarding claim 12, Maekawa in view of Liwinski disclose the power detector of claim 10, and Liwinski continues to disclose, in Figure 2, wherein the switch unit comprises a third transistor (Q1) comprising a first terminal coupled to the first terminal of the switch unit (emitter of Q1), a second terminal coupled to the second terminal of the switch unit (collector of Q1), and a control terminal coupled to the control terminal of the switch unit (Col. 4, Lines 42 & 43).
Regarding claim 13, Maekawa in view of Liwinski disclose the power detector of claim 12, and Liwinski continues to disclose, in Figure 2, wherein the first transistor (Q2), the second transistor (D1 may be a BJT) and the third transistor (Q1) have temperature coefficients of a same sign (Col. 5, Lines 4-19).
Regarding claim 15, Maekawa in view of Liwinski disclose the power detector of claim 12, and Liwinski continues to disclose, in Figure 2, wherein the first transistor (Q2), the second transistor (Col. 3, Lines 64 & 65) and the third transistor (Q1) are of a same transistor type (Col. 4, Lines 41-43).
Regarding claim 16, Maekawa in view of Liwinski disclose the power detector of claim 12, and Liwinski continues to disclose, in Figure 2, wherein the bias circuit further comprises a fourth impedance unit (R3) comprising a first terminal coupled to the second terminal of the first impedance unit (Vcomp to R4), and a second terminal coupled to the first terminal of the first transistor (Vreg through R6 to collector of Q2).
Regarding claim 17, Maekawa in view of Liwinski disclose the power detector of claim 16, and Maekawa continues to disclose, in Figure 22, wherein an impedance of the first impedance unit (R121) is larger than (Col. 15, Lines 21-24) an impedance of the fourth impedance unit (R123).
Claims 2 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Liwinski as applied to claims 1, 10-13, & 15-17 above, and further in view of Niu (US 10,153,733 B2).
Regarding claim 2, Maekawa in view of Liwinski disclose the power detector of claim 1, but fail to disclose wherein the bias signal is negatively correlated to a temperature. 
However, Niu discloses wherein the bias signal is negatively correlated to a temperature (Col. 7, Lines 64-67, “the temperature of the chip rises…in this case, a bias voltage of the transistor 401 at the BE junction drops”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the negative temperature correlation of Niu in the power detector of Maekawa and Liwinski, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 18, Maekawa in view of Liwinski disclose the power detector of claim 10, but fail to disclose wherein a current flowing into the bias circuit is positively correlated to a temperature.
However, Niu discloses wherein a current flowing into the bias circuit (Col. 3, Lines 66 & 67) is positively correlated to a temperature (Col. 2, Lines 16 & 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the positive temperature correlation of Niu in the power detector of Maekawa and Liwinski, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claims 3-6 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Liwinski as applied to claims 1, 10-13, & 15-17 above, and further in view of Miho.
Regarding claim 3, Maekawa in view of Liwinski disclose the power detector of claim 1, but fails to disclose wherein the detection circuit further comprises a PN junction component comprising a first terminal coupled to the input terminal of the detection circuit, and a second terminal coupled to the output terminal of the detection circuit.
However, Miho discloses, in Figure 20, wherein the detection circuit (82) further comprises a PN junction component (103) comprising a first terminal (collector of 103) coupled to the input terminal of the detection circuit (Para [0248], “detector circuit 82 has its first end connected to the input matching circuit 2”), and a second terminal (gate of 103) coupled to the output terminal of the detection circuit (Para [0248], “detector circuit 82…second terminal connected to the base terminal…of PN junction diode 103”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the PN junction component of Miho in the power detector of Maekawa and Liwinski, to achieve the benefit of obviating “the need for the power supply and a DC blocking capacitance of the detector circuit, to follow the modulation speed of the modulation wave, and to prevent the deterioration of the distortion characteristics involved in the gain reduction near the saturation even if the modulation wave signal with the high crest factor is input” (Miho, Para [0115]).
Regarding claim 4, the combination of Maekawa, Liwinski, and Miho disclose the power detector of claim 3, and Miho continues to disclose, in Figure 20, wherein the PN junction component comprises:
a diode (Para [0248], “PN junction diode 103”) comprising a first terminal coupled to the first terminal of the PN junction component, and a second terminal coupled to the second terminal of the PN junction component (Para [0248], “detector circuit 82…second terminal connected to base terminal and collector terminal of PN junction diode 103”).
Regarding claim 5, the combination of Maekawa, Liwinski, and Miho disclose the power detector of claim 3, and Liwinski continues to disclose, in Figure 2, wherein the PN junction component comprises: 
a second transistor (D1 may be a BJT) comprising a first terminal coupled to the first terminal of the PN junction component, a second terminal coupled to the second terminal of the PN junction component, and a control terminal coupled to the first terminal of the second transistor (Col. 3, Lines 62-65).
Regarding claim 6, the combination of Maekawa, Liwinski, and Miho disclose the power detector of claim 5, and Liwinski continues to disclose, in Figure 2, wherein the first transistor (Q1) and the second transistor (Q2 or D1) have temperature coefficients of a same sign (Col. 5, Lines 4-19).
Regarding claim 8, the combination of Maekawa, Liwinski, and Miho disclose the power detector of claim 5, and Liwinski continues to disclose wherein the first transistor (Col. 3, Lines 62-65) and the second transistor are of a same transistor type (Col. 5, Line 12).
Regarding claim 9, the combination of Maekawa, Liwinski, and Miho disclose the power detector of claim 8, and Liwinski continues to disclose wherein the first transistor (Col. 3, Lines 62-65) and the second transistor are bipolar junction transistors (Col. 5, Line 12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maekawa, Liwinski, and Miho as applied to claims 3-6 & 8-9 above, and further in view of Caffee et al. (US 10,296,026 B2), hereinafter Caffee.
Regarding claim 7, the combination of Maekawa, Liwinski, and Miho disclose the power detector of claim 6, but fail to disclose wherein the temperature coefficients of the same sign are negative temperature coefficients.
However, Caffee discloses wherein the temperature coefficients of the same sign are negative temperature coefficients (Col. 3, Lines 9-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the negative temperature coefficients of Caffee in the power detector of the combination of Maekawa, Miho, and Liwinski, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Liwinski as applied to claims 1, 10-13, & 15-17 above, and further in view of Caffee.
Regarding claim 14, Maekawa in view of Liwinski disclose the power detector of claim 13, but fail to disclose wherein the temperature coefficients of the same sign are negative temperature coefficients.
However, Caffee discloses wherein the temperature coefficients of the same sign are negative temperature coefficients (Col. 3, Lines 9-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the negative temperature coefficients of Caffee in the power detector of the combination of Maekawa, Miho, and Liwinski, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Liwinski as applied to claims 1, 10-13, & 15-17 above, and further in view of Miho and Karmaker (US 10,425,071 B2).
Regarding claim 19, Maekawa in view of Liwinski disclose the power detector of claim 10, but fail to disclose wherein the detection circuit further comprises:
a PN junction component comprising a first terminal coupled to the input terminal of the detection circuit, and a second terminal coupled to the output terminal of the detection circuit; and
However, Miho discloses, in Figure 20, wherein the detection circuit (82) further comprises a PN junction component (103) comprising a first terminal (collector of 103) coupled to the input terminal of the detection circuit (Para [0248], “detector circuit 82 has its first end connected to the input matching circuit 2”), and a second terminal (gate of 103) coupled to the output terminal of the detection circuit (Para [0248], “detector circuit 82…second terminal connected to the base terminal…of PN junction diode 103”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the PN junction component of Miho in the power detector of Maekawa and Liwinski, to achieve the benefit of obviating “the need for the power supply and a DC blocking capacitance of the detector circuit, to follow the modulation speed of the modulation wave, and to prevent the deterioration of the distortion characteristics involved in the gain reduction near the saturation even if the modulation wave signal with the high crest factor is input” (Miho, Para [0115]).
In combination, Maekawa, Liwinski, and Miho fail to disclose wherein the detection circuit further comprises:
a low-pass filter coupled between the second terminal of the PN junction component and the output terminal of the detection circuit.
However, Karmaker discloses, in Figure 4, a low-pass filter (Col. 7, Lines 65-67) coupled between the second terminal of the PN junction component (314, Col. 6, Lines 53-57) and the output terminal of the detection circuit (Vout).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the low-pass filter of Karmaker in the power detector of Maekawa, Liwinski, and Miho, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 20, the combination of Maekawa, Liwinski, Miho, and Karmaker disclose the power detector of claim 19, and Karmaker continues to disclose, in Figure 4, wherein the low-pass filter comprises a resistor (328) and a capacitor (Col. 7, Lines 65-67).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896